Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 27, 29, 30, 35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub. No. 2007/0260668), hereafter, “Chen,” in view of Roth et al (US Pat. 6,862,731), hereafter, “Roth.”

As to claim 21, Chen discloses a network device comprising: 
processing circuitry configured to cause the network device to partition a flow graph for an application to generate a partitioned graph of nodes and edges, each of the nodes including computations mapped to an execution unit to execute at least a portion of the application ([0020], particularly, “In the illustrated example of FIG. 1, for a particular mapping of processes (i.e., nodes of the communication graph 120) to processing entities (i.e., nodes of the topology graph 135), the total and/or overall communication cost of a distributed application is computed as the sum of the costs associated with each of the edges resulting from a particular mapping.”), and each of the edges denoting communications between execution units ([0016], particularly, “The example communication profiler 110 of FIG. 1 compiles the communication requirements into a communication graph 120 having a plurality of graph edges that represents the communication requirements between each pair of the processes that implement the example distributed application.”), 
determine whether the partitioned graph is an irreducible graph (Fig. 4 and [0021], particularly, “In the example system of FIG. 1, the cost of a resulting mapped edge is computed using any variety of method(s) and/or technique(s) such as, for example, multiplying the associated communication requirements and communication costs. The example graph mapper 125 of FIG. 1 locates a mapping that reduces the sum of these resulting map edge costs.”).
But Chen does not disclose schedule the computations and the communications for execution in response to determining that the partitioned graph is an irreducible graph.
However, Roth discloses schedule computations and communications for execution in response to determining that the partitioned graph is an irreducible graph (column 2, line 66-column 3, line 25; particularly, “For each identified non-terminal node, the smallest weight for any terminal edge is identified and the weight of each terminal edge is reduced by the value of that smallest weight, the weight of terminal edges having the smallest weight being reduced to zero. After reducing weights on any terminal edges, The min cut solution is obtained from the reduced graph and program components, which may be a single program unit or an aggregate of units, are placed on computers according to the communication graph min cut solution.”)
Therefore it would have been obvious to one of ordinary skill in the art prior the effective filing date of the application to combine the teachings of Chen and Roth in order to utilize Chen’s method in a timely and efficient manner.

As to claims 29 and 37, they are rejected by a similar rationale to that set forth in claim 21’s rejection.

As to claims 22, 30, and 38, the teachings of Chen and Roth as combined for the same reasons set forth in claim 21’s rejection further discloses the processing circuitry is configured to cause the network device to determine whether the partitioned graph is a reducible graph, and output the partitioned graph and associated metadata without scheduling the computations and the communications in response determining that the partitioned graph is a reducible graph (Chen, Fig. 4, [0021] and Roth, column 2, line 66-column 3, line 25).

As to claims 27 and 35, the teachings of Chen and Roth as combined for the same reasons set forth in claim 21’s rejection further discloses the processing circuitry is configured to cause the network device to select a graph partitioning algorithm from a library of graph partitioning algorithms based on an objective function associated with the application, and partition the flow graph based on the graph partitioning algorithm (Chen, Fig. 4, [0020]-[0021] and Roth, column 2, line 66-column 3, line 25). 

Claims 23, 24, 26, 31, 32, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Roth and Zhou (US Pub. No. 2010/0262574).

As to claims 23, 31, and 39, the teachings of Chen and Roth disclose the parent claims but do not disclose the processing circuitry is configured to cause the network device to schedule the computations and the communications for execution by computing a Depth First Search Tree based on the partitioned graph, and generating an execution order for the computations and the communications based on the Depth First Search Tree.  However, Zhou discloses the network device to schedule the computations and the communications for execution by computing a Depth First Search Tree based on the partitioned graph, and generating an execution order for the computations and the communications based on the Depth First Search Tree (Abstract, particularly, “A system and method to integrate breadth-first and depth-first strategies in a single search technique or routine is provided.” and [0032], particularly, “Nonetheless, according to the presently described embodiments, there are many applications that can benefit from integrating the two strategies in a single search algorithm. For example, techniques according to the presently described embodiments can be used in Bayesian networks to solve diagnosis problems in production systems or, as a further example, image rendering (e.g. printing and/or copying) systems.”)  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chen and Roth with Zhou in order to provide a known and reliable means of graph processing in an efficient manner.

As to claims 24 and 32, the teachings of Chen, Roth, and Zhou as combined for the same reasons set forth in claims 21 and 23’s rejections further discloses he processing circuitry is configured to cause the network device to output the partitioned graph, the execution order, and associated metadata to a network orchestrator (Chen, Fig. 4, [0021] and Roth, column 2, line 66-column 3, line 25).

As to claims 26 and 34, the teachings of Chen, Roth, and Zhou as combined for the same reasons set forth in claims 21 and 23’s rejections further discloses the processing circuitry is configured to cause the network device to select an algorithm, from a library of graph partitioning algorithms, based on a topological property of the partitioned graph, and compute the Depth First Search Tree based on the algorithm (Zhou, [0044], particularly, “Second, the tree topology guarantees there is a unique path from the root to a leaf node. This facilitates the use of a tree-search algorithm like depth-first search in the decision tree to determine the order in which frontier nodes are expanded. Depth-first search is well-known for its excellent memory-reference locality, which is particularly well suited for decision trees, since a depth-first search of a decision tree always visits nodes with the same prefix before visiting nodes with different prefixes, and the longer the prefix is shared by two nodes, the closer they will be visited in depth-first search.”).

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Roth and what was well known in the art prior to the effective filing date of the application.

As to claims 28 and 36, the teachings of Chen and Roth disclose the parent claims but do not disclose the application is a machine learning application.  However, Official Notice (see MPEP 2144.03) is taken that machine learning applications were well known and common in the art prior to the effective filing date of the application and one of ordinary skill in the art would have viewed it as obvious to combine with teachings of Chen and Roth in order to extend those systems to a greater variety of applications. 


 Allowable Subject Matter
Claims 25, 33, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2012/0185867 (Archer et al) – The workload deployment optimization method involves profiling attributes of the nodes of a distributed processing system, selecting workloads  for deployment on a subset of nodes, determining specific resource requirements for the workload to be deployed, and determining required geometry of the nodes to run the workload. A set of nodes having attributes  that meet the specific resource requirements and the required geometry is selected. The workload is deployed on the selected nodes.
US Pat. 6,381,739 (Breternitz et al) - The method involves building a hierarchical representation of a control flow graph (CFG) in terms of single entry and single exist (SESE) regions corresponding to execution flow of a computer program. A second executable is created after creating and executing a first executable. The computer code utilizing the path correlation counts is reordered in creating the second executable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452